Citation Nr: 1144838	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to October 1987, from January 2004 to March 2005, from August 2005 to November 2005, and from December 2005 to December 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, in Roanoke, Virginia, denied service connection for diabetes mellitus, bilateral pes planus, posttraumatic stress disorder (PTSD), bipolar disorder, and bilateral shoulder disabilities.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Buffalo, New York, which has certified the appeal to the Board.  

In a May 2010 rating decision, the RO in Buffalo, New York, granted service connection for PTSD with bipolar disorder, for arthritic changes of the left acromioclavicular joint, and for arthritic changes of the right acromioclavicular joint, representing a full grant of the benefit sought with respect to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In October 2010, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

First, addressing the claim for service connection for diabetes mellitus, the Board notes that the Veteran had several elevated blood glucose readings during service.  At separation examination in July 2007, the Veteran's blood glucose was 121-indicating elevated blood sugar.  However, the service treatment records do not reflect any diagnosis of, or treatment for, diabetes.

Post service, an April 2008 private treatment record from Midlothian Family Practice reflects that the Veteran's blood sugar was elevated.  The physician noted that the Veteran had been drinking iced tea.  No diagnosis of diabetes mellitus was provided.  

The VA treatment records reflect a diagnosis of, and treatment for, diabetes mellitus.  A February 2009 primary care note by Dr. Ham indicates that the Veteran was there for a follow-up regarding his diabetes.  A diagnosis of diabetes mellitus, type II, was provided.  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported the onset of his diabetes in 2007, however, the examiner noted that he was unable to find medical records regarding the Veteran's initial diagnosis.  The impression was diabetes, type II.  The examiner did not provide an etiology opinion and there is currently no medical opinion of record addressing the relationship between the Veteran's currently diagnosed diabetes and service.  Given the Veteran's elevated blood glucose readings during service and shortly thereafter, the Board finds that an etiology opinion is needed to resolve the claim for service connection.

Turning to the claim for service connection for bilateral pes planus, the evidence of record clearly establishes that the Veteran suffered pes planus prior to service.  At entrance examination, in April 1984, clinical examination of the feet was abnormal.  The examiner's impression was moderate pes planus with pronation and the Veteran was deemed qualified for enlistment.  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2011).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Service treatment records reflect that the Veteran complained of bilateral foot pain on several occasions during service.  On examination at separation, the examiner's impression was moderate pes planus, which was noted as symptomatic. 

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that his pes planus began in 1983 (pre-service), and has progressively worsened since onset.  The examiner's impression was bilateral pes planus with heel spurs.  Significantly, the examiner did not address whether or not the Veteran's pre-existing pes planus was aggravated by service.  

As the medical evidence currently of record is inadequate, the Board finds that further VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve each claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon, 20 Vet. App. 79.  

Accordingly, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection for diabetes mellitus and/or bilateral pes planus (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination(s), the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record appears to indicate that the Veteran is continuing to receive treatment for his disabilities from the VA Medical Centers (VAMCs) in Canandaigua, New York; Syracuse, New York; Richmond, Virginia; and Salisbury, North Carolina.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Canandaigua, Syracuse, Richmond, and Salisbury VAMCs any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for diabetes mellitus and for bilateral pes planus.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted directly to the Board in October 2010, notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from the following VAMCs: Canandaigua (dated since May 25, 2010), Syracuse (dated since February 23, 2010), Richmond (dated since March 24, 2010), and Salisbury (dated since August 4, 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Diabetes - The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current diabetes that had its onset in or is otherwise medically related to service. 

Feet - The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pre-existing bilateral foot disability was aggravated (i.e., permanently worsened) beyond the natural progression during, or as a result of, service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, each examiner should specifically consider the service treatment records and all post-service medical records, as well as the Veteran's contentions.

Each examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


